Exhibit 10.2

 

TIDEWATER INC.

EMPLOYEE RESTRICTED STOCK PLAN

 

1. Purpose. The purpose of the Employee Restricted Stock Plan (the “Plan”) of
Tidewater Inc. (“Tidewater”) is to attract, retain and motivate key employees of
Tidewater and its subsidiaries (collectively, the “Company”) and to strengthen
the mutuality of interests between such employees and Tidewater’s shareholders
through grants of restricted shares of common stock, $.10 par value per share,
of Tidewater (the “Common Stock”), on terms determined under the Plan. The
shares of Common Stock issued hereunder and subject to restrictions shall be
referred to herein as “Restricted Stock”. As used in the Plan, the term
“subsidiary” means any corporation of which Tidewater owns (directly or
indirectly) within the meaning of Section 425(f) of the Internal Revenue Code of
1986, as amended (the “Code”), 50% or more of the total combined voting power of
all classes of stock.

 

2. Administration.

 

2.1. Administrators. The Plan shall be administered by the Compensation
Committee of the Board of Directors of Tidewater or by a subcommittee thereof
(the “Committee”).

 

2.2. Authority. The Committee shall have plenary authority to award Restricted
Stock under the Plan, to interpret the Plan, to establish any rules or
regulations relating to the Plan that it determines to be appropriate, to enter
into agreements with participants as to the terms of the Restricted Stock (the
“Restricted Stock Agreements”) and to make any other determinations that it
believes necessary or advisable for the proper administration of the Plan. Its
decisions in matters relating to the Plan shall be final and conclusive on the
Company and participants.

 

2.3. The Committee may delegate to the Chief Executive Officer of the Company
any and all of its authority under the Plan.

 

3. Eligible Participants. Key employees of the Company who do not hold officer
positions shall become eligible to receive Restricted Stock under the Plan when
designated by the Committee. Employees may be designated individually or by
groups or categories, as the Committee deems appropriate.



--------------------------------------------------------------------------------

4. Shares Subject to the Plan.

 

4.1. Number of Shares. Subject to adjustment as provided in Section 6.3, a total
of 300,000 shares of Common Stock are authorized to be issued as Restricted
Stock under the Plan. In the event that shares of Restricted Stock are issued
under the Plan and thereafter are forfeited such forfeited shares may again be
issued under the Plan.

 

4.2. Type of Common Stock. Common Stock issued under the Plan may be authorized
and unissued shares or issued shares held as treasury shares.

 

5. Restricted Stock.

 

5.1. Grant of Restricted Stock. The Committee may award shares of Restricted
Stock to such key employees as the Committee determines pursuant to the terms of
Section 3. An award of Restricted Stock shall be subject to such restrictions on
transfer and forfeitability provisions and such other terms and conditions as
the Committee may determine. An award of Restricted Stock may also be subject to
the attainment of specified performance goals or targets.

 

5.2. The Restricted Period. At the time an award of Restricted Stock is made,
the Committee shall establish a period of time during which the transfer of the
shares of Restricted Stock shall be restricted (the “Restricted Period”). During
the Restricted Period, the Restricted Stock may not be sold, assigned,
transferred, exchanged, pledged, hypothecated or otherwise encumbered. Each
award of Restricted Stock may have a different Restricted Period.

 

5.3. Escrow. The participant receiving Restricted Stock shall enter into a
Restricted Stock Agreement with the Company setting forth the conditions of the
grant. Certificates representing shares of Restricted Stock shall be registered
in the name of the participant and deposited with the Company, together with a
stock power endorsed in blank by the participant. Each such certificate shall
bear a legend in substantially the following form:

 

The transferability of this certificate and the shares of Common Stock
represented by it are subject to the terms and conditions (including conditions
of forfeiture) contained in the Tidewater Inc. Employee Restricted Stock Plan
(the “Plan”), and an agreement entered into between the registered owner and
Tidewater Inc. thereunder. Copies of the Plan and the agreement are on file at
the principal office of the Company.

 

5.4. Dividends on Restricted Stock. Any and all cash and stock dividends paid
with respect to the shares of Restricted Stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Restricted Stock
Agreement.



--------------------------------------------------------------------------------

5.5. Forfeiture. In the event of the forfeiture of any shares of Restricted
Stock under the terms provided in the Restricted Stock Agreement (including any
additional shares of Restricted Stock that may result from the reinvestment of
cash and stock dividends, if so provided in the Restricted Stock Agreement),
such forfeited shares shall be surrendered and the certificates cancelled. The
participants shall have the same rights and privileges, and be subject to the
same forfeiture provisions, with respect to any additional shares received
pursuant to Section 6.3 due to a recapitalization, merger or other change in
capitalization.

 

5.6. Expiration of Restricted Period. Upon the expiration or termination of the
Restricted Period and the satisfaction of any other conditions prescribed by the
Committee, the restrictions applicable to the Restricted Stock shall lapse and a
stock certificate for the number of shares of Restricted Stock with respect to
which the restrictions have lapsed shall be delivered, free of all such
restrictions and legends, except any that may be imposed by law, to the
participant or the participant’s estate, as the case may be.

 

5.7. Rights as a Shareholder. Subject to the terms and conditions of the Plan
and subject to any restrictions on the receipt of dividends that may be imposed
in the Restricted Stock Agreement, each participant receiving Restricted Stock
shall have all the rights of a shareholder with respect to shares of stock
during the Restricted Period, including without limitation, the right to vote
any shares of Common Stock.

 

6. General.

 

6.1. Duration. Subject to Section 6.7, the Plan shall remain in effect until all
shares of Restricted Stock authorized to be issued under the Plan have been
issued and all restrictions imposed on shares of Restricted Stock in connection
with their issuance under the Plan have lapsed.

 

6.2. Additional Condition. Anything in this Plan to the contrary
notwithstanding: (a) the Company may, if it shall determine it necessary or
desirable for any reason, at the time of the issuance of any shares of
Restricted Stock require the recipient of the Restricted Stock, as a condition
to the receipt thereof, to deliver to the Company a written representation of
present intention to acquire the shares of Restricted Stock issued pursuant
thereto for his own account for investment and not for distribution; and (b) if
at any time the Company further determines, in its sole discretion, that the
listing, registration or qualification (or any updating of any such document) of
any shares of Restricted Stock is necessary on any securities exchange or under
any federal or state securities or blue sky law, or



--------------------------------------------------------------------------------

that the consent or approval of any governmental regulatory body is necessary or
desirable as a condition of, or in connection with the issuance of shares of
Restricted Stock pursuant thereto, or the removal of any restrictions imposed on
such shares, such shares of Restricted Stock shall not be issued or such
restrictions shall not be removed, as the case may be, in whole or in part,
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained free of any conditions not acceptable to the Company.

 

6.3. Adjustment. In the event of any merger, consolidation or reorganization of
the Company with any other corporation or corporations, there shall be
substituted for each of the shares of Common Stock then subject to the Plan,
including shares of Restricted Stock still subject to restrictions, the number
and kind of shares of stock or other securities to which the holders of the
shares of Common Stock will be entitled pursuant to the transaction. In the
event of any recapitalization, stock dividend, stock split, combination of
shares or other change in the Common Stock, the number of shares of Common Stock
then subject to the Plan, including issued shares, shall be adjusted in
proportion to the change in outstanding shares of Common Stock. In the event of
any such adjustments, the shares of Restricted Stock shall be adjusted as and to
the extent appropriate, in the reasonable discretion of the Committee, to
provide participants with the same relative rights before and after such
adjustment. No substitution or adjustment shall require the Company to issue a
fractional share under this Plan and the substitution or adjustment shall be
limited by deleting any fractional share.

 

6.4. Restricted Stock Agreements. The terms of each Restricted Stock grant shall
be stated in an agreement approved by the Committee. The Committee has complete
authority to modify the terms of a Restricted Stock grant by means of an
amendment to the Restricted Stock Agreement. Consent of the participant to the
modification is required only if the modification materially impairs the rights
previously provided to the participant in the Restricted Stock Agreement.



--------------------------------------------------------------------------------

6.5. Withholding.

 

A. The Company shall have the right to withhold from any shares of Restricted
Stock or to collect as a condition of the release of restrictions on Restricted
Stock any taxes required by law to be withheld. At any time that a participant
is required to pay to the Company an amount required to be withheld under
applicable income tax laws in connection with the lapse of restrictions on
Restricted Stock, the participant may, subject to disapproval by the Committee,
satisfy this obligation in whole or in part by electing (the “Election”) to have
the Company withhold shares of Common Stock having a value equal to the amount
required to be withheld. The value of the shares to be withheld shall be based
on the Fair Market Value of the Common Stock on the date that the amount of tax
to be withheld shall be determined (“Tax Date”).

 

B. Each Election must be made prior to the Tax Date. The Committee may
disapprove of any Election, may suspend or terminate the right to make
Elections, or may provide with respect to any grant of Restricted Stock that the
right to make Elections shall not apply to such grant. If a participant makes an
election under Section 83(b) of the Internal Revenue Code with respect to shares
of Restricted Stock, an Election is not permitted to be made.

 

6.6. No Continued Employment. No participant under the Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.

 

6.7. Amendments to or Termination of the Plan. The Board may amend, suspend or
terminate the Plan or any portion thereof at any time.

 

6.8. Definition of Fair Market Value. Whenever “Fair Market Value” of Common
Stock shall be determined for purposes of this Plan, it shall be the closing
sale price on the consolidated transaction reporting system for New York Stock
Exchange issues on the date of reference for a share of the Common Stock, or if
no sale of the Common Stock shall have been made on that day, on the next
preceding day on which there was a sale of the Common Stock.